
	

113 HR 5432 IH: Wounded Warrior Workforce Enhancement Act
U.S. House of Representatives
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5432
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2014
			Mr. Cartwright (for himself, Mr. Enyart, Mr. Lowenthal, Mr. Jones, Ms. Norton, Mr. Pocan, Mr. Grijalva, Ms. Kaptur, Ms. Kuster, Mrs. Napolitano, Mr. McGovern, Mr. Rangel, and Ms. Kelly of Illinois) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To require the Secretary of Veterans Affairs to award grants to establish, or expand upon, master’s
			 degree or doctoral degree programs in orthotics and prosthetics, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Wounded Warrior Workforce Enhancement Act.
		2.Orthotics and Prosthetics Education Improvement
			(a)Grants required
				(1)In generalThe Secretary of Veterans Affairs shall award grants to eligible institutions to enable the
			 eligible institutions—
					(A)to establish a master's degree or doctoral degree program in orthotics and prosthetics; or
					(B)to expand upon an existing master's degree program in orthotics and prosthetics, including by
			 admitting more students, further training faculty, expanding facilities,
			 or increasing cooperation with the Department of Veterans Affairs and the
			 Department of Defense.
					(2)PriorityThe Secretary shall give priority in the award of grants under this section to eligible
			 institutions that have entered into a partnership with a medical center or
			 clinic administered by the Department of Veterans Affairs or a facility
			 administered by the Department of Defense, including by providing clinical
			 rotations at such medical center, clinic, or facility.
				(3)Grant amountsGrants awarded under this section shall be in amounts of not less than $1,000,000 and not more than
			 $1,500,000.
				(b)Requests for proposals
				(1)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter for two
			 years, the Secretary shall issue a request for proposals from eligible
			 institutions for grants under this section.
				(2)ProposalsAn eligible institution that seeks the award of a grant under this section shall submit an
			 application therefor to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may require, including—
					(A)demonstration of a willingness and ability to participate in a partnership described in subsection
			 (a)(2); and
					(B)a commitment, and demonstration of an ability, to maintain an accredited orthotics and prosthetics
			 education program after the end of the grant period.
					(c)Grant uses
				(1)In generalAn eligible institution awarded a grant under this section shall use grant amounts to carry out any
			 of the following:
					(A)Building new or expanding existing orthotics and prosthetics master’s or doctoral programs.
					(B)Training doctoral candidates in fields related to orthotics and prosthetics to prepare them to
			 instruct in orthotics and prosthetics programs.
					(C)Training faculty in orthotics and prosthetics education or related fields for the purpose of
			 instruction in orthotics and prosthetics programs.
					(D)Salary supplementation for faculty in orthotics and prosthetics education.
					(E)Financial aid that allows eligible institutions to admit additional students to study orthotics and
			 prosthetics.
					(F)Funding faculty research projects or faculty time to undertake research in the areas of orthotics
			 and prosthetics for the purpose of furthering their teaching abilities.
					(G)Renovation of buildings or minor construction to house orthotics and prosthetics education
			 programs.
					(H)Purchasing equipment for orthotics and prosthetics education.
					(2)Limitation on constructionAn eligible institution awarded a grant under this section may use not more than 50 percent of the
			 grant amount to carry out paragraph (1)(G).
				(3)Admissions preferenceAn eligible institution awarded a grant under this section shall give preference in admission to
			 the orthotics and prosthetics master’s or doctoral programs to veterans,
			 to the extent practicable.
				(4)Period of use of fundsAn eligible institution awarded a grant under this section may use the grant funds for a period of
			 three years after the award of the grant.
				(d)DefinitionsIn this section:
				(1)The term eligible institution means an educational institution that offers an orthotics and prosthetics education program that—
					(A)is accredited by the National Commission on Orthotic and Prosthetic Education in cooperation with
			 the Commission on Accreditation of Allied Health Education Programs
			 (referred to in this section as the National Commission); or
					(B)demonstrates an ability to meet the accreditation requirements for orthotic and prosthetic
			 education from the National Commission if the institution receives a grant
			 under this section.
					(2)The term veteran has the meaning given that term in section 101 of title 38, United States Code.
				(e)Authorization of appropriations
				(1)In generalThere is authorized to be appropriated for fiscal year 2014 for the Department of Veterans Affairs,
			 $15,000,000 to carry out this section. The amount so authorized to be
			 appropriated shall remain available for obligation until September 30,
			 2016.
				(2)Unobligated amounts to be returned to the treasuryAny amounts authorized to be appropriated by paragraph (1) that are not obligated by the Secretary
			 as of September 30, 2016, shall be returned to the Treasury of the United
			 States.
				3.Center of Excellence in Orthotic and Prosthetic Education
			(a)Grant for establishment of center
				(1)In generalThe Secretary of Veterans Affairs shall award a grant to an eligible institution to enable the
			 eligible institution to—
					(A)establish the Center of Excellence in Orthotic and Prosthetic Education (hereafter in this section
			 referred to as the Center); and
					(B)enable the eligible institution to improve orthotic and prosthetic outcomes for veterans, members
			 of the Armed Forces, and civilians by conducting evidence-based research
			 on—
						(i)the knowledge, skills, and training most needed by clinical professionals in the field of orthotics
			 and prosthetics; and
						(ii)how to most effectively prepare clinical professionals to provide effective, high-quality orthotic
			 and prosthetic care.
						(2)PriorityThe Secretary shall give priority in the award of a grant under this section to an eligible
			 institution that has in force, or demonstrates the willingness and ability
			 to enter into, a memoranda of understanding with the Department of
			 Veterans Affairs, Department of Defense, or other appropriate Government
			 agency, or a cooperative agreement with an appropriate private sector
			 entity, which memorandum of understanding or cooperative agreement
			 provides for either, or both, of the following:
					(A)The provision of resources, whether in cash or in kind, to the Center.
					(B)To assist the Center in research and the dissemination of the results of such research.
					(3)Grant amountThe grant awarded under this section shall be in the amount of $5,000,000.
				(b)Requests for proposals
				(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary shall issue a
			 request for proposals from eligible institutions for a grant under this
			 section.
				(2)ProposalsAn eligible institution that seeks the award of the grant under this section shall submit an
			 application therefor to the Secretary at such time, in such manner, and
			 accompanied by such information as the Secretary may require.
				(c)Grant uses
				(1)In generalThe eligible institution awarded the grant under this section shall use the grant amount for
			 purposes as follows:
					(A)To develop an agenda for orthotics and prosthetics education research.
					(B)To fund research in the area of orthotics and prosthetics education.
					(C)To publish or otherwise disseminate research findings relating to orthotics and prosthetics
			 education.
					(2)Period of use of fundsThe eligible institution awarded the grant under this section may use the grant amount for a period
			 of five years after the award of the grant.
				(d)DefinitionsIn this section:
				(1)The term eligible institution means an educational institution that—
					(A)has a robust research program;
					(B)offers an orthotics and prosthetics education program that is accredited by the National Commission
			 on Orthotic and Prosthetic Education in cooperation with the Commission on
			 Accreditation of Allied Health Education Programs;
					(C)is well recognized in the field of orthotics and prosthetics education; and
					(D)has an established association with—
						(i)a medical center or clinic of the Department of Veterans Affairs; and
						(ii)a local rehabilitation hospital.
						(2)The term veteran has the meaning given that term in section 101 of title 38, United States Code.
				(e)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2014 for the Department of Veterans Affairs,
			 $5,000,000 to carry out this section.
			
